JANVIER, J.
In a suit for rent plaintiff seized certain property of defendant located in the leased premises. Defendant tendered a forthcoming bond on which Gus Turner was surety. The Sheriff refused to accept the surety and the trial court maintained the objections of the Sheriff. Thereupon the defendant in order to secure release .of the property seized, deposited with the Sheriff, $1,000.00 in cash, this being the amount of bond required. Plaintiff secured judgment against the defendant and when he attempted to execute this judgment discovered that the property seized had been sold. Thereupon plaintiff took a rule on the Sheriff and the defendant to show cause why the money deposited with the Sheriff should not be turned over to him in part settlement of his judgment. Gus Turner appeared in this rule and claimed that the funds deposited with the Sheriff belonged to him and should be surrendered back to him. He also contended that as the court had refused to accept him as surety on the forthcoming bond the Sheriff should not have accepted his cash in lieu of a bond and that the question of his right to the money on deposit with the Sheriff was “res adjudicata.”
This contention is manifestly absurd. We cannot countenance any such tactics as seem to have been attempted in this matter. The judgment appealed from is, therefore, affirmed. All costs to be borne by appellant.